DETAILED ACTION
 This communication is a notice of allowance on the merits on patent application16/932362, attorney docket ME002-0141-US-04 which has a claimed effective filing date of 10/31/2016, based parent application15/339665 now U.S. Patent 966002811. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-12 and 14-21 are pending and are considered below. 

Response to Arguments
Applicant has incorporated the limitations from claims 2 and 13 that were previously identified as novel in the office action dated 3/9/2022 into independent claims 1 and 13, and correctly argues that the amendment renders all present claims allowable.  An update search was performed and did not identify any additional prior art, so a notice of allowance is issued.

Allowable Subject Matter
Claims 1,3-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or make obvious the device of independent claims 1 or 12 that comprise a first and second dielectric under the first and second s/d regions respectively, wherein the thicknesses of the dielectrics are not the same.
Dependent claims carry the novel feature of the parent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Primary Examiner, Art Unit 2893